Name: 2009/712/EC: Commission Decision of 18 September 2009 implementing Council Directive 2008/73/EC as regards Internet-based information pages containing lists of establishments and laboratories approved by Member States in accordance with Community veterinary and zootechnical legislation (notified under document C(2009) 6950) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  agricultural activity;  agricultural policy;  information and information processing;  health
 Date Published: 2009-09-19

 19.9.2009 EN Official Journal of the European Union L 247/13 COMMISSION DECISION of 18 September 2009 implementing Council Directive 2008/73/EC as regards Internet-based information pages containing lists of establishments and laboratories approved by Member States in accordance with Community veterinary and zootechnical legislation (notified under document C(2009) 6950) (Text with EEA relevance) (2009/712/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular the third paragraph of Article 6a, Articles 11(6) and 13(6) thereof, Having regard to Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (2), and in particular Article 4a(2) thereof, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (3), and in particular Articles 5(3)and 9(3) thereof, Having regard to Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (4), and in particular the second paragraph of Article 4a thereof, Having regard to Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (5), and in particular the second paragraph of Article 5 thereof, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (6), and in particular Articles 5(3) and 8(3) thereof, Having regard to Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (7), and in particular the second paragraph of Article 5 thereof, Having regard to Council Directive 90/428/EEC of 26 June 1990 on trade in equidae intended for competitions and laying down the conditions for participation therein (8), and in particular Article 4(3) thereof, Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (9), and in particular Articles 5(3) and 8(3) thereof, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (10), and in particular the third paragraph of Article 4 and the second paragraph of Article 6a, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (11), and in particular Article 8a (6) and the second subparagraph of Article 8b(5) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (12), and in particular Article 10(4)(b) thereof, Having regard to Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (13), and in particular the second subparagraph of Article 14(1) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (14), and in particular the third subparagraph of Article 11(4), the third subparagraph of Article 13(2)(d) and the fifth subparagraph of Article 17(3)(b) thereof, Having regard to Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (15), and in particular the second subparagraph of Article 14(5) thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (16), and in particular Article 17(7), Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (17), and in particular the second subparagraph of Article 15(1) thereof, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (18), and in particular Article 3(3) thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (19), and in particular the second subparagraph of Article 17(1)(b) thereof, Having regard to Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (20), and in particular the second subparagraph of Article 18(1)(b) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (21), and in particular Article 51(2) thereof, Whereas: (1) Intra-Community trade in certain live animals and their products is only permitted from establishments that comply with the relevant provisions of Community law and are approved for that purpose by the competent authority of the Member State where they are located. (2) Council Directive 2008/73/EC of 15 July 2008 simplifying procedures of listing and publishing information in the veterinary and zootechnical fields (22) provides that Member States are to draw up, keep up to date and make the lists of approved establishments in the veterinary and zootechnical fields available to the other Member States and to the public. (3) In addition, Directive 2008/73/EC lays down that Member States have the responsibility to provide to the other Member States and to the public up-to-date information concerning national reference laboratories and certain other laboratories that they have designated in accordance with the relevant provisions of Community law. (4) In order to facilitate access by the other Member States and by the public to the lists of approved establishments and laboratories, the lists should be made electronically available by Member States by means of Internet-based information pages. (5) The Commission should assist Member States in making those lists available to the other Member States and to the public by providing the Internet address of a website which shall display national links to Internet-based information pages of the Member States. (6) In order to facilitate the exchange of information by electronic means between Member States, and to ensure transparency and comprehensibility, it is important that lists are presented in a uniform way throughout the Community. Models of the layout of the Internet-based information pages should therefore be set out in the Annexes to this Decision. (7) In the case of equidae, the format of the list of approved or recognised bodies maintaining or establishing studbooks to be drawn up in accordance with Article 5 of Directive 90/427/EEC should also provide the information required in accordance with Article 22 of Commission Regulation (EC) No 504/2008 of 6 June 2008 implementing Council Directives 90/426/EEC and 90/427/EEC as regards methods for the identification of equidae (23) and should be easily adaptable for the listing of other bodies issuing identification documents for registered equidae or equidae for breeding and production. (8) By reference to Article 2(2)(o) of Directive 64/432/EEC, Article 7(1) of Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (24) implies the obligation of listing assembly centres approved for trade in equidae including markets or marshalling centres. (9) Directive 2008/73/EC is to be transposed by the Member States by 1 January 2010 at the latest. Accordingly, the Internet-based information pages should be made available by that date. (10) Commission Decision 2007/846/EC of 6 December 2007 establishing a model for the lists of entities approved by Member States in accordance with various provisions of Community veterinary legislation, and the rules applying to the transmission of these lists to the Commission (25), establishes a common model for the lists of certain entities approved by Member States and the rules applying to the transmission of these lists. (11) In the interests of clarity of Community legislation, Decision 2007/846/EC should be repealed and replaced by this Decision. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 Internet-based information pages 1. Member States shall establish by 1 January 2010 at the latest Internet-based information pages in order to make electronically available to the other Member States and to the public the lists of the following establishments and laboratories which are approved, recognised or otherwise designated in accordance with the Directives listed in Annex I (approval): (a) establishments in the veterinary field as set as in Chapter 1 of Annex II; (b) establishments in the zootechnical field as set out in Chapter 2 of Annex II; and (c) laboratories as set out in Chapter 3 of Annex II. 2. The Internet-based information pages shall be drawn up by Member States in conformity with the models set out in Annex II and with the additional requirements set out in Annex III. 3. Member States shall keep the Internet-based information pages up to date so that they take into account any new approval and any suspension or withdrawal thereof of establishments and laboratories where they no longer comply with the relevant Community provisions. 4. Member States shall communicate the Internet address of their Internet-based information pages to the Commission. Article 2 Repeal Decision 2007/846/EC is repealed with effect from 1 January 2010. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 September 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 206, 12.8.1977, p. 8. (3) OJ L 194, 22.7.1988, p. 10. (4) OJ L 382, 31.12.1988, p. 36. (5) OJ L 153, 6.6.1989, p. 30. (6) OJ L 302, 19.10.1989, p. 1. (7) OJ L 224, 18.8.1990, p. 55. (8) OJ L 224, 18.8.1990, p. 60. (9) OJ L 224, 18.8.1990, p. 62. (10) OJ L 303, 31.10.1990, p. 6. (11) OJ L 46, 19.2.1991, p. 19. (12) OJ L 268, 24.9.1991, p. 56. (13) OJ L 157, 10.6.1992, p. 19. (14) OJ L 268, 14.9.1992, p. 54. (15) OJ L 260, 5.9.1992, p. 1. (16) OJ L 62, 15.3.1993, p. 69. (17) OJ L 327, 22.12.2000, p. 74. (18) OJ L 79, 30.3.2000, p. 40. (19) OJ L 316, 1.12.2001, p. 5. (20) OJ L 192, 20.7.2002, p. 27. (21) OJ L 10, 14.1.2006, p. 16. (22) OJ L 219, 14.8.2008, p. 40. (23) OJ L 149, 7.6.2008, p. 3. (24) OJ L 224, 18.8.1990, p. 42. (25) OJ L 333, 19.12.2007, p. 72. ANNEX I CHAPTER 1 Veterinary Legislation Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African Horse Sickness Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC CHAPTER 2 Zootechnical Legislation Council Directive 77/504/EEC of 25 July 1977 on pure-breed breeding animals of the bovine species Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae Council Directive 90/428/EEC of 26 June 1990 on trade in equidae intended for competitions and laying down the conditions for participation therein ANNEX II CHAPTER 1 ESTABLISHMENTS IN THE VETERINARY FIELD I. Assembly centres ¦ Member State (insert name) ¦ List of assembly centres approved for intra-Community trade in bovine animals and swine (Directive 64/432/EEC), equidae (Directive 90/426/EEC), ovine and caprine (Directive 91/68/EEC) animals ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Species ¦ Remarks @ www II. Dealers ¦ Member State (insert name) ¦ List of approved dealers and registered premises used by dealers in connection with their business (Directives 64/432/EEC and 91/68/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Species ¦ Remarks @ www III. Semen collection and storage centres (a) Bovine semen collection centres ¦ Member State (insert name) ¦ List of approved semen collection centres for intra-Community trade in semen of domestic animals of the bovine species (Directive 88/407/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Remarks @ www (b) Bovine semen storage centres ¦ Member State (insert name) ¦ List of approved semen storage centres for intra-Community trade in semen of domestic animals of the bovine species (Directive 88/407/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Remarks @ www (c) Porcine semen collection centres ¦ Member State (insert name) ¦ List of approved semen collection centres for intra-Community trade in semen of domestic animals of the porcine species (Directive 90/429/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Remarks @ www (d) Ovine and caprine semen collection centres ¦ Member State (insert name) ¦ List of approved semen collection centres for intra-Community trade in semen of domestic animals of the ovine and caprine species (Directive 92/65/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Remarks @ www (e) Ovine and caprine semen storage centres ¦ Member State (insert name) ¦ List of approved semen storage centres for intra-Community trade in semen of domestic animals of the ovine and caprine species (Directive 92/65/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Remarks @ www (f) Equine semen collection centres ¦ Member State (insert name) ¦ List of approved semen collection centres for intra-Community trade in semen of domestic animals of the equine species (Directive 92/65/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Remarks @ www (g) Equine semen storage centres ¦ Member State (insert name) ¦ List of approved semen storage centres for intra-Community trade in semen of domestic animals of the equine species (Directive 92/65/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Remarks @ www IV. Embryo collection and production teams (a) Bovine embryo collection and production teams ¦ Member State (insert name) ¦ List of approved embryo collection and/or production teams (tick as appropriate) for intra-Community trade in embryos and ova of domestic animals of the bovine species (Directive 89/556/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Collection ¦ Production ¦ Remarks @ www Ã¯   Ã¯   (b) Equine embryo collection and production teams ¦ Member State (insert name) ¦ List of approved embryo collection and/or production teams (tick as appropriate) for intra-Community trade in embryos and ova of domestic animals of the equine species (Directive 92/65/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Collection ¦ Production ¦ Remarks @ www Ã¯   Ã¯   (c) Ovine and caprine embryo collection and production teams ¦ Member State (insert name) ¦ List of approved embryo collection and/or production teams (tick as appropriate) for intra-Community trade in embryos and ova of domestic animals of the ovine and caprine species (Directive 92/65/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Collection ¦ Production ¦ Remarks @ www Ã¯   Ã¯   (d) Porcine embryo collection and production teams ¦ Member State (insert name) ¦ List of approved embryo collection and/or production teams (tick as appropriate) for intra-Community trade in embryos and ova of domestic animals of the porcine species (Directive 92/65/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Collection ¦ Production ¦ Remarks @ www Ã¯   Ã¯   V. Quarantine facilities or centres ¦ Member State (insert name) ¦ List of approved quarantine facilities or centres for the importation of birds other than poultry (Directives 92/65/EEC and 91/496/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name of the competent local veterinary unit (LVU) ¦ LVU Traces number ¦ LVU contact details ¦ Remarks @ www VI. Establishments for poultry ¦ Member State (insert name) ¦ List of establishments for poultry (tick as appropriate) (Directive 90/539/EEC) ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Hatchery ¦ Breeding ¦ Rearing ¦ Remarks @ www Ã¯   Ã¯   Ã¯   VII. Bodies, institutes and centres ¦ Member State (insert name) ¦ List of bodies, institutes and centres approved for intra-Community trade in animals as defined in Article 2(1)(c) of Directive 92/65/EEC ¦ Version (insert date) ¦ Approval number ¦ Approval date ¦ Name ¦ Contact details ¦ Remarks @ www CHAPTER 2 ESTABLISHMENTS IN THE ZOOTECHNICAL FIELD I. Bodies approved or recognised for maintaining or establishing a herd-book, flock book or studbook (a) Bovine species ¦ Member State (insert name) ¦ List of bodies as referred to in Article 1(b) of Directive 77/504/EEC officially recognised for the purpose of maintaining or establishing herd-books ¦ Version (insert date) ¦ Name ¦ Approval date ¦ Contact details ¦ Name of the breed(s) ¦ Remarks @ www (b) Porcine species (pure-bred breeding pigs) ¦ Member State (insert name) ¦ List of bodies as referred to in Article 1(c) of Directive 88/661/EEC officially approved for maintaining herd-books ¦ Version (insert date) ¦ Name ¦ Approval date ¦ Contact details ¦ Name of the breed(s) ¦ Remarks @ www (c) Porcine species (hybrid breeding pigs) ¦ Member State (insert name) ¦ List of bodies as referred to in Article 1(d) of Directive 88/661/EEC officially approved for maintaining registers ¦ Version (insert date) ¦ Name ¦ Approval date ¦ Contact details ¦ Remarks @ www (d) Ovine species ¦ Member State (insert name) ¦ List of bodies as referred to in Article 2(b) of Directive 89/361/EEC officially approved for the purpose of maintaining or establishing flock books ¦ Version (insert date) ¦ Name ¦ Approval date ¦ Contact details ¦ Name of the breed(s) ¦ Remarks @ www (e) Caprine species ¦ Member State (insert name) ¦ List of bodies as referred to in Article 2(b) of Directive 89/361/EEC officially approved for the purpose of maintaining or establishing flock books ¦ Version (insert date) ¦ Name ¦ Approval date ¦ Contact details ¦ Name of the breed(s) ¦ Remarks @ www (f) Equine species ¦ Member State (insert name) ¦ List of bodies as referred to in Article 2(c) of Directive 90/427/EEC officially approved or recognised for maintaining or establishing studbooks ¦ Version (insert date) ¦ Six digit UELN  compatible identification code of the database ¦ Name ¦ Approval date ¦ Contact details ¦ Name of the breed ¦ Studbook of the origin of the breed ¦ Remarks @ www II. Criteria laid down for the distribution of funds for the safeguard, development and, improvement of breeding ¦ Member State (insert name) ¦ Criteria laid down for the distribution of funds for the safeguard, development and, improvement of breeding (Directive 90/428/EEC) ¦ Version (insert date) III. Equine competitions falling under the derogation from the principle of non-discrimination ¦ Member State (insert name) ¦ Equestrian discipline ¦ Number of competitions falling under the derogation according to Article 4(2) first indent of Council Directive 90/428/EEC ¦ year (insert date) CHAPTER 3 LABORATORIES I. National reference laboratories ¦ Member State (insert name) ¦ List of national reference laboratories (Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/66/EEC, 92/119/EEC, 2000/75/EC, 2001/89/EC, 2002/60/EC and 2005/94/EC) ¦ Version (insert date) ¦ Name ¦ Contact details ¦ Directive ¦ Disease @ www II. Other laboratories ¦ Member State (insert name) ¦ List of laboratories approved to perform the serological tests to monitor the effectiveness of rabies vaccines (Decision 2000/258/EC) ¦ Version (insert date) ¦ Name ¦ Contact details ¦ Approval date ¦ Remarks @ www ANNEX III 1. The heading of each Internet-based information page shall indicate the name of the Member State and the date of the version of the list with the following format dd/mm/yyyy. 2. The heading of each Internet-based information page shall be given in the English language and in the official language(s) of the Member State 3. Where an approval or registration number is to be issued, it shall be unique within the category and entities shall be listed as far as possible in a logical order. 4. Any information regarding an establishment or a laboratory (e.g. suspension, withdrawal ¦ etc) that Member States shall make available to the other Member States and to the public shall be given under the column remarks.